


Exhibit 10.1


Execution
AMENDMENT NO. 13 TO CREDIT AGREEMENT AND WAIVER


AMENDMENT NO. 13 TO CREDIT AGREEMENT AND WAIVER (this “Amendment”), dated as of
August 28, 2014, by and among AVID TECHNOLOGY, INC., a Delaware corporation
(“Avid”), AVID TECHNOLOGY INTERNATIONAL B.V., a Netherlands private limited
liability company, acting through its duly established Irish branch (“Avid
Ireland” and together with Avid, each individually a “Borrower” and
collectively, “Borrowers”), AVID SYSTEMS, INC., a California corporation
formerly known as Pinnacle Systems, Inc. (“Pinnacle”), AVID GENERAL PARTNER
B.V., a Netherlands private limited liability company (besloten vennootschap)
acting for itself and in its capacity as general partner (beherend vennoot) of
Avid Technology C.V. (“Avid GP” and together with Pinnacle, each individually a
“Guarantor” and collectively, “Guarantors”), the lenders identified on the
signature pages hereto (together with their respective successors and assigns,
each a “Lender” and collectively, the “Lenders”), and WELLS FARGO CAPITAL
FINANCE, LLC, a Delaware limited liability company, as agent for the Lenders (in
such capacity, together with its successors and assigns in such capacity,
“Agent”).


W I T N E S S E T H:


WHEREAS, Agent, Lenders, Borrowers and Guarantors have entered into financing
arrangements pursuant to which Lenders (or Agent on behalf of Lenders) have made
and provided and may hereafter make and provide loans, advances and other
financial accommodations to Borrowers as set forth in the Credit Agreement,
dated October 1, 2010, as amended by Amendment No. 1 to Credit Agreement, dated
as of August 16, 2011, by and among Agent, Lenders, Borrowers and Guarantors,
Amendment No. 2 to Credit Agreement, dated as of March 16, 2012, by and among
Agent, Lenders, Borrowers and Guarantors, Amendment No. 3 to Credit Agreement,
dated as of November 20, 2012, by and among Agent, Lenders, Borrowers and
Guarantors, Amendment No. 4 to Credit Agreement, dated as of March 28, 2013 by
and among Agent, Lenders, Borrowers and Guarantors, Amendment No. 5 to Credit
Agreement, dated as of May 14, 2013, Amendment No. 6 to Credit Agreement, dated
as of July 15, 2013, and Amendment No. 7 to Credit Agreement, dated as of
September 16, 2013, Amendment No. 8 to Credit Agreement, dated as of November
12, 2013, Amendment No. 9 to Credit Agreement, dated as of January 15, 2014,
Amendment No. 10 to Credit Agreement, dated as of March 13, 2014, Amendment No.
11, dated as of May 15, 2014, and Amendment No. 12, dated as of July 15, 2014,
by and among Agent, Lenders, Borrowers and Guarantors (as the same may hereafter
be further amended, modified, supplemented, extended, renewed, restated or
replaced, the “Credit Agreement”), and the Waiver of Certain Events of Default
by the Lenders dated as of April 4, 2014 (“Waiver”) and the other agreements,
documents and instruments referred to therein or at any time executed and/or
delivered in connection therewith or related thereto (all of the foregoing,
together with the Credit Agreement and this Amendment, as the same now exist or
may hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced, being collectively referred to herein as the “Loan Documents”);


WHEREAS, Borrowers have requested that Agent and Lenders extend the Maturity
Date of the Credit Agreement and make certain other amendments to the Credit
Agreement, and Agent and Lenders are willing to make such amendments, subject to
terms and conditions set forth herein; and


WHEREAS, by this Amendment, Borrowers, Guarantors, Agent and Lenders desire and
intend to evidence such amendments;






--------------------------------------------------------------------------------




NOW, THEREFORE, in consideration of the foregoing, and the respective agreements
and covenants contained herein, the parties hereto agree as follows:


1.Definitions.
(a)Amendments to Definitions.
(i)The definition of “EBITDA” set forth in Schedule 1.1 to the Credit Agreement
is hereby amended and restated in its entirety as follows:
“EBITDA” means, with respect to a Person or assets, on a consolidated basis and
determined in accordance with GAAP, for any specified period, Consolidated
Operating Income for such period plus, without duplication:
(a)one-time charges incurred in connection with the transactions contemplated by
the acquisition of such Person or assets (on a consolidated basis), to the
extent that such transaction costs are factually supportable and reasonably
acceptable to Agent, and were deducted in computing such Consolidated Operating
Income during such period; plus
(b)depreciation, amortization (including amortization of intangibles and any
non-cash charges for impairment of such intangibles but excluding amortization
of prepaid cash expenses that were paid in a prior period) and other non-cash
expenses or charges (including stock based compensation expense but excluding
any such non-cash expense or charge to the extent that it represents an accrual
of or reserve for cash expenses or charges in any future period or amortization
of a prepaid cash expense or charge that was paid in a prior period) of such
Person or assets (on a consolidated basis) for such period to the extent that
such depreciation, amortization and other non-cash expenses or charges are
factually supportable and reasonably acceptable to Agent, and were deducted in
computing such Consolidated Operating Income during such period; plus
(c)one-time charges incurred in connection with the Company’s restructuring
activities, to the extent that such restructuring costs were deducted in
computing such Consolidated Operating Income during such period; provided, that,
such charges are factually supportable and are reasonably acceptable to the
Agent; plus
(d)one-time customary fees and expenses of such Person or assets (on a
consolidated basis) payable in connection with an acquisition (including,
without limitation, any indebtedness or equity issued to finance such
acquisition); provided, that, such fees and expenses are factually supportable
and are reasonably acceptable to the Agent, and to the extent such fees and
expenses were deducted in computing such Consolidated Operating Income during
such period; plus
(e)one-time unusual or extraordinary costs or losses (including losses incurred
in connection with the Company’s sale of assets); provided, that, such costs are
factually supportable and are reasonably acceptable to the Agent, and to the
extent such fees and expenses were deducted in computing such Consolidated
Operating Income during such period; plus
(f)one-time professional fees and expenses incurred in connection with the
investigation of post-contract customer support (“PCS”) accounting and the
related restatement of Avid and its Subsidiaries audited consolidated financial
statements for the 2009, 2010 and 2011 fiscal years, to the extent such fees and
expenses were deducted in computing such Consolidated Operating Income




--------------------------------------------------------------------------------




during such period; provided, that, such fees and expenses are factually
supportable and are reasonably acceptable to Agent; less
(g)one-time, non-recurring revenue resulting from the PCS accounting change and
related restatement of Avid and its Subsidiaries audited consolidated financial
statements for the 2009, 2010 and 2011 fiscal years to the extent such revenue
was included in computing such Consolidated Operating Income during such period;
less
(h)one-time unusual or extraordinary income or gains (including gains incurred
in connection with the Company’s sale of assets), to the extent such income or
gains were included in computing such Consolidated Operating Income during the
period.
(ii)The definition of “Maximum Irish Revolver Amount” set forth in Schedule 1.1
of the Credit Agreement is hereby deleted in its entirety and the following
substituted therefor:
“Maximum Irish Revolver Amount” means $15,000,000, as such amount may be reduced
pursuant to Section 2.3(c).
(iii)The definition of “Maximum US Revolver Amount” set forth in Schedule 1.1 of
the Credit Agreement is hereby amended by deleting “$40,000,000” and
substituting “$45,000,000” therefor.
(b)Additional Definition. As used herein, the following term shall have the
following meaning, and the Loan Agreement is hereby amended to include, in
addition and not in limitation, the following:
“Capital Expenditures” means, with respect to any Person for any period, the
aggregate of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed; provided, that, Capital
Expenditures shall exclude capitalization of software development.
(c)Interpretation. Capitalized terms used herein which are not otherwise defined
herein shall have the respective meanings ascribed thereto in the Credit
Agreement.
2.Section 3.3 (Maturity). Section 3.3 of the Credit Agreement is hereby amended
by deleting “October 1, 2014” and substituting “October 1, 2015” therefor.
3.Section 5.1 (Financial Statements, etc.). Section 5.1 of the Credit Agreement
is hereby amended by adding the following sentence immediately after the period
appearing at the end of such Section:
“Notwithstanding anything to the contrary contained herein or in any of the
other Loan Documents,
(a)the audited consolidated financial statements of Avid and its Subsidiaries
for the 2012 and 2013 fiscal years which are delivered pursuant to Section 5.1
of the Credit Agreement shall be substantially similar, in all material
respects, to the drafts thereof delivered to Agent on July 26, 2014, as
determined by Agent in its Permitted Discretion;
(b)the unaudited consolidated financial statements of Avid and its Subsidiaries
for the three months ended March 31, 2014 which are delivered to Agent pursuant
to Section 5.1 shall be substantially similar, in all material respects, to the
drafts delivered to Agent on August 13, 2014, as determined by Agent in its
Permitted Discretion;
(c)all such financial statements referenced in clause (a) of this Section,
together with the restated audited consolidated financial statements for 2011
fiscal year shall be delivered to Agent, together with, in the case of the
audited consolidated financial statements of Avid and its




--------------------------------------------------------------------------------




Subsidiaries for the 2013 fiscal year, a Compliance Certificate related thereto,
by no later than September 15, 2014;
(d)the unaudited consolidated financial statements of Avid and its Subsidiaries
for the three months ended March 31, 2014 referenced in clause (b) of this
Section shall be delivered to Agent, together with a Compliance Certificate
related thereto, by no later than September 22, 2014; and
(e)preliminary unaudited consolidated financial statements of Avid and its
Subsidiaries for the six months ended June 30, 2014 (“Preliminary Q2 Financial
Statements”) shall be delivered to Agent by no later than September 22, 2014,
together with a Modified Compliance Certificate (as defined below), and such
Preliminary Q2 Financial Statements shall be prepared on a basis materially
consistent with GAAP (subject to normal quarter end adjustments and the absence
of footnotes), in a form reasonably acceptable to Agent and shall be
substantially similar, in all material respects, to the drafts delivered to
Agent on August 13, 2014, as determined by Agent in its Permitted Discretion. As
used in this clause (e), “Modified Compliance Certificate” shall mean a
compliance certificate substantially in the form of the Compliance Certificate,
except that Section 1 thereof shall be amended by deleting the phrase “prepared
in accordance with GAAP”, and replacing it with “prepared on a basis materially
consistent with GAAP.” The unaudited consolidated financial statements of Avid
and its Subsidiaries for the six months ended June 30, 2014 shall be delivered
to Agent, together with a Compliance Certificate related thereto, by no later
than November 3, 2014 and shall be substantially similar, in all material
respects, to the Preliminary Q2 Financial Statements delivered to Agent on
September 22, 2014, as determined by Agent in its Permitted Discretion.”
4.Section 7 of the Credit Agreement is hereby amended by deleting such Section
in its entirety and replacing it with the following:
“7.    FINANCIAL COVENANTS. Loan Parties covenant and agree, until termination
of all of the Commitments and payment in full of the Obligations as follows:
7.1    Required Availability. Borrowers will have Required Availability at all
times.
7.2    Minimum EBITDA. The EBITDA of Avid and its Subsidiaries for each period
set forth below will not be less than the amount set forth opposite such period
below:
Period                Minimum EBITDA
1/1/2014 to 12/31/2014    $33,800,000
    
7.3    Maximum Capital Expenditures. Avid and its Subsidiaries shall not make
Capital Expenditures during the period from 1/1/2014 to 12/31/2014 in an amount
in excess of $16,000,000.”
5.Schedule C-1 (Commitments). Schedule C-1 to the Credit Agreement is hereby
deleted and the Exhibit A annexed hereto substituted therefor.
6.Schedule 5.1 (Financial Statements; Reports, Certificates). Schedule 5.1 to
the Credit Agreement is hereby amended by adding the following at the end of
such Section:




--------------------------------------------------------------------------------




“Concurrently with the delivery of each financial statement delivered pursuant
to Section 5.1 and Schedule 5.1, commencing with delivery of financial
statements for the 2013 fiscal year
A detailed calculation of EBITDA for the period covered by such financial
statement which shows all adjustments to Consolidated Operating Income in the
calculation of such EBITDA

7.Schedule 5.2 (Collateral Reporting). Schedule 5.2 to the Credit Agreement is
hereby amended by adding the following at the end of such Section:
“Monthly (no later than the tenth (10th) day of each month), but weekly (no
later than the Second (2nd) day after the end of each week) at any time Excess
Availability is less than $30,000,000
a report of Priority Payables

8.Fees. In addition to all other fees payable by Borrowers under the Credit
Agreement and the other Loan Documents, in consideration of this Amendment,
Borrowers shall pay to Agent, for itself and the other lenders in accordance
with its arrangements with such Lenders, an amendment fee in the amount of
$65,000, which fee shall be fully earned and payable as of the date hereof.
Agent may, at its option, charge such amendment fee to any loan account of
Borrowers maintained by Agent.
9.Conditions Precedent. This Amendment shall become effective on the first date
upon which each of the following conditions precedent has been satisfied in a
manner satisfactory to Agent:
(a)Agent shall have received this Amendment, duly authorized, executed and
delivered by Borrowers, Guarantors and the Required Lenders;
(b)Agent is in receipt in immediately available funds, or has charged a loan
account of Borrowers, the fee referred to in Section 7 hereof;
(c)on the date of this Amendment and immediately after giving effect hereto,
Excess Availability shall not be less than $20,000,000; and
(d)on the date of this Amendment and immediately after giving effect hereto, no
Default or Event of Default shall exist or shall have occurred and be
continuing.
10.Waiver of Certain Defaults.
(a)Subject to the terms and conditions set forth herein, Agent and Lenders
hereby waive the following Defaults or Events of Default, to the extent that the
following events or matters are, or may be deemed to be, Defaults or Events of
Default: any Defaults or Events of Default under Section 8.2 and Section 8.8 of
the Credit Agreement occurring from the making by the Borrowers and Guarantors
of an untrue representation under, or the failure of the Borrowers and
Guarantors to comply with the terms of, Sections 4.8 and 5.8 of the Credit
Agreement as a result of failing to comply with Section 13 of the Securities
Exchange Act of 1934, as amended, and the rules promulgated thereunder, in each
case solely due to Avid’s delay in timely filing its quarterly report on Form
10-Q for the fiscal quarter ended June 30, 2014.
(b)Agent and Lenders have not waived, are not by this Amendment waiving, and
have no intention of waiving any Default or Event of Default which may have
occurred on or prior to the date hereof, whether or not continuing on the date
hereof, or which may occur after the date hereof (whether the same or similar to
the Defaults or Events of Default referred to above or otherwise), other than
the Defaults and Events of Default specifically referred to above in Section
10(a). The foregoing waiver shall not be construed as a bar to or a waiver of
any other or further Default or Event of Default on any future occasion, whether
similar in kind or otherwise and shall not constitute a waiver, express or
implied, of any of the rights and remedies of Agent or Lenders arising under the
terms of the Credit Agreement or any other Loan Documents on any future occasion
or otherwise.
11.Representations, Warranties and Covenants. Each Borrower and Guarantor hereby
represents and warrants to the Lender Group the following (which shall survive
the execution and delivery




--------------------------------------------------------------------------------




of this Amendment), the truth and accuracy of which representations and
warranties are a continuing condition of the making of Advances and providing
Letters of Credit to Borrowers:
(a)each Loan Party (i) is duly organized and existing and in good standing (or
the applicable equivalent under local law) under the laws of the jurisdiction of
its organization, and in the case of Avid Ireland, is a duly established branch
of a Netherlands private limited liability company pursuant to and in accordance
with the European Communities (Branch Disclosures) Regulations 1993 of Ireland,
(ii) is qualified to do business in any state or other jurisdiction where the
failure to be so qualified could reasonably be expected to result in a Material
Adverse Change, and (iii) has all requisite power and authority to own and
operate its properties, to carry on its business as now conducted and as
proposed to be conducted, to enter into this Amendment and to carry out the
transactions contemplated hereby.
(b)this Amendment has been duly executed and delivered by each Loan Party and is
the legally valid and binding obligation of such Loan Party, enforceable against
such Loan Party in accordance with its terms, except as enforcement may be
limited by equitable principles or by bankruptcy, insolvency, reorganization,
moratorium, or similar laws relating to or limiting creditors’ rights generally;
(c)the execution, delivery, and performance by each Loan Party of this Amendment
has been duly authorized by all necessary action on the part of such Loan Party;
(d)as to each Loan Party, the execution, delivery, and performance by such Loan
Party of this Amendment do not and will not (i) violate any material provision
of federal, state, or local law or regulation applicable to such Loan Party, the
Governing Documents of such Loan Party, or any order, judgment, or decree of any
court or other Governmental Authority binding on such Loan Party, (ii) conflict
with, result in a breach of, or constitute (with due notice or lapse of time or
both) a default under any Material Contract of such Loan Party except to the
extent that any such conflict, breach or default could not individually or in
the aggregate reasonably be expected to have a Material Adverse Change, (iii)
result in or require the creation or imposition of any Lien of any nature
whatsoever upon any assets of such Loan Party, other than Permitted Liens, or
(iv) require any approval of such Loan Party’s interestholders or any approval
or consent of any Person under any Material Contract of such Loan Party, other
than consents or approvals that have been obtained and that are still in force
and effect and except, in the case of Material Contracts, for consents or
approvals, the failure to obtain could not individually or in the aggregate
reasonably be expected to cause a Material Adverse Change;
(e)the execution, delivery, and performance by each Loan Party of this Amendment
and the consummation of the transactions contemplated hereby do not and will not
require any registration with, consent, or approval of, or notice to, or other
action with or by, any Governmental Authority, other than registrations,
consents, approvals, notices, or other actions that have been obtained and that
are still in force and effect;
(f)after giving effect to this Amendment, including, without limitation, Section
10 hereof, the representations and warranties of the Loan Parties contained in
the Credit Agreement and the other Loan Documents are true and correct in all
material respects (except, that, such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date hereof as
though made on and as of the date hereof (except to the extent that such
representations and warranties relate solely to an earlier date);
(g)Loan Parties shall report to Agent on a regular basis, and in any event not
less frequently than weekly, with respect to the status of the preparation of
the consolidated and consolidating audited financial statements of Avid and its
Subsidiaries as required pursuant to Section 5.1 of the Credit Agreement and
Schedule 5.1 thereto with respect to the fiscal years of Loan Parties ended
December 31, 2012 and December 31, 2013, together with such other information
with respect thereto as Agent may from time to time request; and
(h)as of the date hereof, and after giving effect to this Amendment and the
Waiver, no Default or Event of Default exists or has occurred and is continuing.




--------------------------------------------------------------------------------




12.Effect of this Agreement. Except as expressly amended pursuant hereto and the
Waiver, no other changes, waivers or modifications to the Loan Documents are
intended or implied, and in all other respects the Loan Documents are hereby
specifically ratified and confirmed by all parties hereto as of the date hereof.
To the extent that any provision of the Credit Agreement or any of the other
Loan Documents are inconsistent with the provisions of this Amendment, the
provisions of this Amendment shall control.
13.Further Assurances. Borrowers and Guarantors shall execute and deliver such
additional documents and take such additional action as may be reasonably
requested by Agent to effectuate the provisions and purposes hereof.
14.Governing Law. The validity of this Amendment, the construction,
interpretation and enforcement hereof, and the rights of the parties hereto with
respect to all matters arising hereunder or related hereto shall be determined
under, governed by, and construed in accordance with the laws of the State of
New York but excluding any principles of conflicts of law or other rule of law
that would cause the application of the law of any jurisdiction other than the
laws of the State of New York.
15.Binding Effect. This Amendment shall bind and inure to the benefit of the
respective successors and assigns of each of the parties hereto.
16.Counterparts; Electronic Execution. This Amendment may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
agreement. Delivery of an executed counterpart of this Amendment by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Amendment. Any
party delivering an executed counterpart of this Amendment by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Amendment but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Amendment.




[SIGNATURES APPEAR ON NEXT PAGE]






















































--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
on the day and year first above written.




BORROWERS:


AVID TECHNOLOGY, INC.
 
 
By: /s/ John W. Frederick
Name:  John W. Frederick
Title:    Executive Vice President, Chief Financial Officer and Chief
Administrative Officer



AVID TECHNOLOGY INTERNATIONAL B.V.
 
 
By: /s/ John W. Frederick
Name:  John W. Frederick
Title:    Executive Vice President, Chief Financial Officer and Chief
Administrative Officer





GUARANTORS:


AVID SYSTEMS, INC.
 
 
By: /s/ John W. Frederick
Name:  John W. Frederick
Title:    Executive Vice President, Chief Financial Officer and Chief
Administrative Officer



AVID GENERAL PARTNER B.V. acting for itself and
in its capacity of general partner (beherend vennoot) of Avid
Technology C.V.
 
By: /s/ John W. Frederick
Name:  John W. Frederick
Title:    Executive Vice President, Chief Financial Officer and Chief
Administrative Officer

























--------------------------------------------------------------------------------














AGENT AND LENDERS:


WELLS FARGO CAPITAL FINANCE, LLC, as
Agent and a Lender
 
By: /s/ Willis Williams
Name:  Willis Williams
Title:    Vice President















































--------------------------------------------------------------------------------






Exhibit A
to
Amendment No. 13 to Credit Agreement


SCHEDULE C-1
to
CREDIT AGREEMENT
Commitments


Lender


Commitment to US Borrowers


Commitment to Avid Ireland
Total
Wells Fargo Capital Finance, LLC
$45,000,000
$15,000,000
$60,000,000
TOTAL:
$45,000,000
$15,000,000
$60,000,000







